SUPLEMENTAL EXAMINER'S AMENDMENT
Claims 1-5, 8, 10-12, 14, 16, 17, 20-24, and 27 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This supplemental amendment is to correct the typo to claim 27.
Claim 27, line 2, “a power out circuit” has been amended to “a power in circuit”; and lines 2-3, “a power in circuit” has been amended to “a power out circuit”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNG T. TSE/Primary Examiner, Art Unit 2632